Landlord made what for all practical purposes was timely application before the local rent administrator and later before the State Rent Administrator to reduce the maximum rent *768assigned to apartment 16-C to the lower amount fixed by agreement with the tenant. This application purported to present a state of facts requiring consideration under the provisions of amendment No. 26 to section 33 of the State Rent and Eviction Regulations, and should be processed by the Administrator, not by the court, pursuant to the requirements of that section. The order of Special Term annulling the increase in the maximum rent allocated to apartment 16-C and apportioning the increase among three other apartments must therefore be reversed. It is also significant that said rent increases were ordered without notice to the other three tenants involved and without inspection of the premises or hearing. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the matter remanded to the State Rent Administrator for appropriate action pursuant to. the provisions of section 33. Concur — Peck, P. J., Breitel, Botein, Frank and Bergan, JJ.